NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3049
                                       __________

           KENDRA O’BRYANT; BRIAN FLANDERS; ARTIE PEOPLES,
                                                        Appellants

                                             v.

             NEW JERSEY DIVISION OF CHILD PROTECTION AND
      PERMANENCY, (#DCP&P) formerly known as DIVISION OF YOUTH &
            FAMILY SERVICES; LISA VON PIER; ALLISON BLAKE;
        LISA CAPONE; CONCHITA VARGA; BRYANT ROLLS; SHERIFF
          GILBERT WILSON, “WHIP”; SHERIFF DEPUTY T. NICHOLS;
       ALICIA ASH; SHERIFF DEPUTY GURKIN; JONATHON GARRETT
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 1-17-cv-07752)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 3, 2020
           Before: SHWARTZ, RESTREPO, and NYGAARD, Circuit Judges

                              (Opinion filed: June 16, 2020)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Plaintiffs Kindra O’Bryant, Brian Flanders and Artie Peoples appeal from the

District Court’s order dismissing their complaint for lack of jurisdiction and,

alternatively, abstaining under Younger v. Harris, 401 U.S. 37 (1971). We will affirm in

part, vacate in part, and remand for further proceedings.

                                               I.

       For present purposes, we accept plaintiffs’ factual allegations as true and liberally

construe them in plaintiffs’ favor. O’Bryant is the mother of three minor children, the

youngest of whom (K.F.) was born in August 2017. Flanders, who is K.F.’s father, lives

or lived with O’Bryant and her two other children. Peoples is O’Bryant’s father and

periodically cared for the children as well.

       Plaintiffs filed this suit 1 pro se under 42 U.S.C. §§ 1983 and 1985 naming two

groups of defendants to which we refer as the Child Protection Defendants and the

Sheriff Defendants. 2 It is unnecessary for present purposes to recount all of plaintiffs’

allegations. In brief, however, plaintiffs alleged that defendants wrongfully seized

O’Bryant’s two other children while she was in the hospital giving birth to K.F. and then

immediately seized K.F. as well. Plaintiffs acknowledged that defendants did so at or


1
 The copies of plaintiffs’ complaint filed below and submitted on appeal are missing
page five. Neither the District Court nor the parties have addressed that issue.
2
  The Child Protection Defendants are the New Jersey Division of Child Protection and
Permanency and certain of its officials and employees. The Sheriff Defendants are the
Camden County Sheriff, two deputy sheriffs, and various John Doe defendants. Because
our disposition does not require us to identify the alleged conduct of specific defendants,
we refer at times to allegations against “defendants” or groups thereof without suggesting
that any specific defendant engaged in or is responsible for the specific conduct alleged.

                                               2
near the time of filing a child abuse/neglect complaint against O’Bryant and Flanders in

New Jersey state court (which, as far as the record reveals, remains pending). Plaintiffs,

however, did not directly assert any claims regarding that proceeding.

       Instead, they alleged that defendants’ seizure of the children violated plaintiffs’

constitutional rights because the children were not in imminent danger of abuse or

neglect and defendants had no lawful justification for believing otherwise. Plaintiffs also

alleged that the seizure followed an abusive investigation during which defendants

coerced O’Bryant into signing an unnecessary and unworkable family plan agreement

under threat of removing her children but then removed her children anyway after

breaching defendants’ own promise to help remedy various living conditions about which

they expressed concern.

       On the basis of these and other allegations, plaintiffs sought damages and

injunctive relief, including an order requiring defendants to implement policies regarding

the removal of children from their parents. The defendants filed motions to dismiss

plaintiffs’ complaint under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure. The District Court granted those motions and dismissed plaintiffs’ complaint

for lack of jurisdiction. The District Court also concluded that, if it had jurisdiction, it

would abstain from exercising it under Younger. Plaintiffs appeal. 3


3
  We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over the
dismissal of a complaint for lack of subject matter jurisdiction. See Susinno v. Work Out
World, Inc., 862 F.3d 346, 348 (3d Cir. 2017). We also exercise plenary review over the
legal requirements for abstention, but we review the District Court’s ultimate decision to
abstain for abuse of discretion. See Addiction Specialists, Inc. v. Twp. of Hampton, 411
F.3d 399, 408 (3d Cir. 2005).
                                             3
                                             II.

       The Due Process Clause places procedural and substantive limits on a State’s

ability to interfere with parents’ rights “in the custody, care and management of their

children.” Croft v. Westmoreland Cty. Children & Youth Servs., 103 F.3d 1123, 1125

(3d Cir. 1997). Plaintiffs allege that defendants violated those rights in this case. None

of the defendants argued below that the plaintiffs failed to state—or by amendment could

not state—any plausible constitutional claim based on the removal of O’Bryant’s and

Flanders’s children from their care. Nor did the District Court address that issue.

Instead, the District Court concluded that it lacked subject matter jurisdiction under the

“domestic relations” exception to federal jurisdiction and that, in the alternative, it would

abstain from exercising such jurisdiction under Younger. Plaintiffs challenge both of

those rulings on appeal, and we agree that those rulings require remand.

                             A.     Subject Matter Jurisdiction

       None of the defendants invoked the “domestic relations” exception below, and

none squarely defends the District Court’s reliance on that exception on appeal. That is

for good reason. The domestic relations exception is “an exception to federal diversity

jurisdiction,” and it “encompasses only cases involving the issuance of a divorce,

alimony, or child custody decree.” Matusow v. Trans-County Title Agency, LLC., 545
F.3d 241, 245 (3d Cir. 2008) (emphasis added and quotation marks omitted). This

exception does not apply to claims like the plaintiffs’ here that invoke federal question

jurisdiction, see McLaughlin v. Pernsley, 876 F.2d 308, 312-13 (3d Cir. 1989), and

plaintiffs’ claims do not involve any divorce, alimony or child custody decree.
                                              4
       The Child Protection Defendants nevertheless argue that plaintiffs’ claims

represent an unwarranted intrusion on their ability to investigate cases of child abuse and

neglect. Relatedly, all defendants argue (either expressly or by analogy) that plaintiffs’

claims are barred by the Rooker-Feldman doctrine. Characterizing plaintiffs’ claims as

relating solely to the State’s investigation, however, construes them too narrowly.

Plaintiffs are not merely challenging defendants’ investigation. Instead, their allegations

can be read to challenge specific instances of alleged misconduct, including the removal

of O’Bryant’s and Flanders’s children from their custody.

       For similar reasons, the Rooker-Feldman doctrine does not apply. That narrow

doctrine divests federal courts of jurisdiction to hear what are in essence appeals from

state-court judgments, and it applies only when (inter alia) the plaintiffs have lost in state

court and seek to redress injuries allegedly caused by the state-court judgment. See B.S.

v. Somerset Cty., 704 F.3d 250, 259-60 (3d Cir. 2013). The doctrine does not apply here

because the injuries of which plaintiffs complain are traceable to defendants’ alleged

conduct rather than to any state-court judgment (which in this case apparently has yet to

issue). See id. at 260. Thus, we will vacate the District Court’s ruling that it lacked

subject matter jurisdiction over this dispute.

                                      B.     Abstention

       The District Court alternatively concluded that it would abstain under Younger in

favor of the New Jersey abuse/neglect proceeding. The District Court did so after

accepting defendants’ invitation to apply a three-part test derived from Middlesex County

Ethics Committee v. Garden States Bar Ass’n, 457 U.S. 423 (1982). As defendants now
                                                 5
acknowledge, however, “the three Middlesex conditions are no longer the test for

Younger abstention” following Sprint Communications, Inc. v. Jacobs, 571 U.S. 69

(2013). Malhan v. Sec’y U.S. Dep’t of State, 938 F.3d 453, 462 (3d Cir. 2019) (quotation

marks omitted). Instead, under Sprint, the three Middlesex factors come into play only

after a District Court concludes that a civil action relates to an ongoing state-court

proceeding that falls within one of three categories: “(1) ongoing state criminal

prosecutions; (2) certain civil enforcement proceedings; and (3) pending civil

proceedings involving certain orders uniquely in furtherance of the state courts’ ability to

perform their judicial functions.” Id. (quotation marks omitted).

       Consistent with defendants’ arguments below, the District Court did not determine

whether the New Jersey child abuse/neglect proceeding fits within any of these

categories. The Sheriff Defendants now appear to argue that the proceeding fits within

the second. The Child Protection Defendants, by contrast, argue that it fits within the

third. We decline to resolve these issues in the first instance in part because the decision

whether to abstain ultimately is committed to the District Court’s discretion. Thus, we

will vacate the District Court’s decision to abstain under Younger as well. The District

Court is free to revisit that issue under the proper legal framework.

                                  C.     Remaining Issues

       Finally, the defendants argue that we should affirm on various alternate grounds

specific to various categories of claims and defendants. We decline to address most of

those issues in the first instance under the circumstances presented here. Among those

circumstances are the facts that none of the defendants’ alternative arguments would
                                              6
appear to resolve this case in its entirety and that many of them, even if meritorious,

might warrant leave to amend the complaint. As with abstention, the decision whether to

permit amendment is within the discretion of the District Court (though District Courts

generally must permit amendment, whether requested or not in civil rights cases like this,

unless it would be inequitable or futile). See Mullin v. Balicki, 875 F.3d 140, 150-51 (3d

Cir. 2017). Thus, we decline to address most of defendants’ alternative arguments, and

the District Court is free to consider them on remand.

          There is one exception. The Child Protection Defendants argue that the Division

and its employees in their official capacities are entitled to Eleventh Amendment

immunity from plaintiffs’ claims for monetary damages because the Division is an arm of

the State of New Jersey. We agree. See Pa. Fed’n of Sportsmen’s Clubs, Inc. v. Hess,

297 F.3d 310, 323 (3d Cir. 2002) (explaining that the Eleventh Amendment “render[s]

states—and, by extension, state agencies and departments and officials when the state is

the real party in interest—generally immune from suit by private parties in federal

court”). Thus, we will affirm the dismissal of plaintiffs’ claims for monetary damages

against these defendants on this alternate ground. We express no opinion on whether the

immunity of the Division’s employees extends to plaintiffs’ claims for injunctive relief.

See id.

                                               III.

          For these reasons, we will affirm the judgment of the District Court in part, vacate

it in part, and remand for further proceedings. In doing so, we express no opinion on the

truth of plaintiffs’ allegations, on the merits of their remaining claims, or on whether
                                                7
those claims are otherwise sufficient to proceed beyond the pleading stage. Plaintiffs’

request in their brief for appointment of counsel is denied because we perceive no need

for counsel for this appeal.




                                            8